•          Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 1 of 14



                   IN THE UNITED STATES DISTRIci,C9yRT
                   FOR THE MIDDLE DISTRICIroF ALABAMA
                            NORTHERN DIVISION
                                           s? 7;r6
    WILLIE MOODY,JR.,
    individually,

          Plaintiff,

    v.                                           Case No.a.

    VEREIT REAL ESTATE,L.P.,
    a Foreign Limited Partnership,

          Defendant.


                                      COMPLAINT

           Plaintiff WILLIE MOODY, JR. (hereinafter "Moody" or "Plaintifr)

    hereby sues Defendant VEREIT REAL ESTATE, L.P., an Alabama Foreign

    Limited Partnership,(hereinafter "Defendanr)for injunctive relief, attorney's fees,

    litigation expenses, and costs pursuant to the Americans with Disabilities Act, 42

    U.S.C. §§ 12101 12103, 12181-12205a (hereinafter "ADA"), and its implementing

    regulations and alleges as follows:

                             JURISDICTION AND VENUE

          1.    This is an action for declaratory and injunctive relief pursuant to Title

    III of the ADA. This Court is vested with original jurisdiction under 28 U.S.C. §

    1331 and 28 U.S.C. § 1343.



                                                                               Page 1 of 14
        Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 2 of 14



      2.     Venue is properly located in the Middle District of Alabama pursuant

to 28 U.S.C. § 1391(b) because venue lies in the judicial district of the property

situs or the judicial district in which a substantial part of the events or omissions

giving rise to Plaintiffs claims occurred. The Defendant's property is located in

and does business within this judicial district and all events giving rise to this

lawsuit occurred in this judicial district.

                                   PARTIES

      3.     Plaintiff, WILLIE MOODY, JR., is an Alabama resident individual.

Plaintiff is sui juris and qualifies as an individual with disabilities as defined by the

ADA. Plaintiff, Willie Moody, Jr., is an Alabama resident individual. Plaintiff is

sui juris and qualifies as an individual with disabilities as defined by the ADA.

Plaintiff utilizes a wheelchair for mobility and has limited dexterity in his

extremities due to permanent spinal damage sustained when he was wounded while

serving his country in the United States Army. Plaintiff s condition is one that

constitutes a physical impairment which impacts and substantially limits the major

life activity of walking and having complete use of his extremities and as such is a

qualified disability under the ADA.

      4.     Defendant, VEREIT REAL ESTATE, L.P. (hereinafter referred to as

"Defendant"), is a Foreign Limited Partnership registered to do business and, in

fact, is conducting business in the State of Alabama. VEREIT REAL ESTATE,


                                                                               Page 2 of 14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 3 of 14



L P, is the owner, lessor, and/or operator of the real property and improvements

that are the subject of this action, specifically: the Eastdale Mall Krystal, located at

5650 Atlanta Highway, Montgomery, Alabama (hereinafter referred to as

"premises", "subject premises", "subject facility", "subject property", "subject

locatioe,"Defendant's premise' and/or "Defendant's property").

               COUNT I — CLAIM FOR INJUNCTIVE RELIEF
                  (Against Defendant for ADA Violations)

      5.     On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act("ADA"),42 U.S.C. § 12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. For enforcement purposes, the effective date of Title III of the ADA

was January 26, 1992. 42 U.S.C. § 12181; 20 C.F.R. § 36.508(A).

      6.     To assist businesses in offsetting the costs associated with complying

with the ADA and removing barriers to access for individuals with disabilities,

Section 44 of the IRS Code provides a tax credit for small businesses and Section

190 of the IRS Code provides a tax deduction for all businesses, including the

Defendant.

     7.      Compliance with 42 U.S.C. § 12182(b)(2)(A)(iv) is readily achievable

by the Defendant due to the low costs ofremoving its existing architectural barriers

and the financial assistance made available to Defendant by the government

pursuant to Section 44 andJor Section 190 ofthe IRS Code.

                                                                              Page 3 of 14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 4 of 14



      8.     Pursuant to 42 U.S.C. § 12181(7) and 28 C.F.R. §36.104, the subject

facility owned by VEREIT REAL ESTATE, L.P. is a place of public

accommodation in that it owns the real property and fixtures of a restaurant that

provides food, beverages and dining related services to the public. Pursuant to 42

U.S.C. § 12182(a), the Defendant is liable for any ADA violations on the subject

premises because it owns and controls the subject premises and while regulations

promulgated by the Department of Justice state that a landlord may contractually

allocate to a tenant the responsibility to comply with the ADA, such allocation is

effective only as between the landlord and tenant and has no effect on the rights of

third parties such as the Plaintiff in this case. As the owner ofthe real property and

fixtures of the subject premises the Defendant is independently liable for the

barriers to equal access as alleged herein. 28 C.F.R. § 36.201(b).

      9.     Prior to instituting this action, and on numerous occasions per month

over the last year and before, Moody visited and attempted to patronize

Defendant's premises at issue in this matter, and was denied full, safe and equal

access to the subject property and the benefits of services, programs, and/or

activities of the subject premises and its facilities, and has otherwise been

discriminated against, has suffered an injury in fact, and been damaged by

Defendant due to its lack of compliance with the ADA. Plaintiff has personal




                                                                            Page 4 of 14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 5 of 14



knowledge that the subject location is presently in violation of the ADA and is

discriininating against individuals with disabilities.

      10.    Due to the violations of the ADA at Defendant's premises Plaintiff

does not have safe and equal access to the subject facilities from an accessible

parking facility and as such does not have safe and equal access to the goods,

services, and restrooms available to Defendant's able-bodied           patrons at this

location. Plaintiff has suffered, and continues to suffer, frustration and humiliation

as a result ofthe discriminatory conditions present at the subject premises.

      11.    Plaintiff has a bona fide desire and intent to patronize i.e., avail

himself of the goods and services of, Defendant's subject premises once the

barriers to equal access that amount to violations of the ADA are removed;

however, Plaintiff is deterred from doing so as a result of the barriers to access

which currently persist at said premises. The existence of these barriers creates a

100 percent likelihood that Plaintiff will suffer the same injury as alleged each time

he returns in the future.

      12.    Plaintiff is also a tester for the purpose of asserting his civil rights by

monitoring, ensuring, and determining whether places of public accommodation,

such as Defendant, are in compliance with the ADA so that individuals with

disabilities, including himself, and those using wheelchairs similarly situated, will




                                                                              Page 5 of 14
          Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 6 of 14



have full and equal enjoyment of the property without fear of discrimination and

the accompanying humiliation associated with discrimination.

      13.       Plaintiff resides approximately ten (10) miles from where the subject

facility is located and has a real, continuing, and immediate threat of future

discrimination as a result of Defendant's violation of, and non-compliance with,

the ADA because he intends to continue to visit, i.e. attempt to patronize, the

subject location each time he travels by the subject facility which occurs numerous

times each month. Accordingly, Plaintiff intends to attempt to patronize, i.e., visit,

Defendant's subject location numerous times next month, and on a regular basis

each month following. Plaintiff will do this until the barriers are remediated and he

is able to patronize the subject location with access equal to that of Defendant's

able-bodied customers.

      14.     Defendant has discriminated and continues to discriminate against the

Plaintiff, and others who are similarly situated, by denying access to, and full, safe

and equal enjoyment of the goods, services, facilities, privileges, advantages,

and/or accommodations at the subject facility in derogation of 42 U.S.C. § 12101

et seq.

      15.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements ofthe ADA 28 C.F.R. Part 36.


                                                                            Page 6 of 14
        Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 7 of 14



      16.    Defendant is in violation of 42 U.S.C. § 12181 et seq., and 28 C.F.R.

§ 36.302 et seq., and is discriminating against the Plaintiff as a result of inter alia,

the following specific violations that Plaintiff personally encountered and/or

observed:

                                     PARKING

      a.     The plaintiff could not safely utilize the parking facility
             as the accessible parking spaces had no visible upright
             signage in violation of Section 4.6 of the ADAAG and
             Sections 302 and 502 ofthe 2010 ADA Standards, whose
             resolution is readily achievable.

                         EXTERIOR PATHS OF TRAVEL

      b.     The plaintiff could not safely enter the facility as the
             required path of travel from the accessible parking spaces
             is not on the shortest accessible route to the public
             entrance in violation of Section 4.6 of the ADAAG and
             Section 502 of the 2010 ADA Standards, whose
             resolution is readily achievable.

      c.     The plaintiff had difficulty traversing the path of travel
             from the parking facility to the public entrance due to the
             obstruction created by a vehicle parked in the accessible
             space abutting the ramp on the accessible route with no
             parking stop provided at said parking space which
             allowed the parked vehicle overhang to obstruct the path
             of travel up to the ramp in violation of Section 4.3 of the
             ADAAG and Section 403 of the 2010 ADA Standards,
             whose resolution is readily achievable.


                                       RAMP
             The plaintiff was unable to safely traverse the path of
             travel from the parking area to the public entry as the
             ramp lacks the required level landing at the bottom ofthe
                                                                              Page 7 of 14
Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 8 of 14



     ramp such that water pools up at the base of the ramp
     whenever it rains. Violation: The ramp does not have a
     level surface at the bottom of said ramp for its landing in
     violation of Section 4.8.2 of the ADAAG and Section
     405.7 of the 2010 ADA Standards, whose resolution is
     readily achievable.

                   ACCESSIBLE ENTRANCE

e.   The plaintiff could not safely utilize the accessible
     entrance to the facility due to a lack of level maneuvering
     clearance at the outward swinging entry door. Violation:
     The designated accessible entrance does not provide the
     minimum requisite level maneuvering clearance for a
     hinge approach to the pull side of the designated
     accessible entry door in violation of Section 4.13.6 of the
     ADAAG and Section 404.2.4 of the 2010 ADA
     Standards, whose resolution is readily achievable.

             ACCESS TO GOODS AND SERVICES

f.   The plaintiff had difficulty reaching the sales/service
     counter independently because it is too high for
     wheelchair users. Violation: The sales/service counter is
     not at an accessible height in violation of Section 7.2 of
     the ADAAG and Sections 227.3 and 904.4 of the 2010
     ADA Standards, whose resolution is readily achievable.

                           RESTROOM

g•   The plaintiff could not enter the designated accessible
     restroom without difficulty as the restroom entrance door
     has a closing sweep speed that is too fast and requires
     excessive force to open. Violation: The restroom door
     requires more than the minimum allowable closing sweep
     speed and opening force for an interior hinged door in
     violation of Sections 4.13.10 and 4.13.11 of the ADAAG
     and Sections 404.2.8 and 404.2.9 of the 2010 ADA
     Standards, whose resolution is readily achievable.


                                                                   Page 8 of 14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 9 of 14



      h.     The plaintiff could not use the toilet without difficulty as
             it was mounted too far from the side wall. Violation: The
             toilet is mounted at a noncompliant distance from the
             wall in violation of Section 4.16.2 of the ADAAG and
             Section 604.2 of the 2010 ADA Standards, whose
             resolution is readily achievable.

      i.     The plaintiff could not use the paper towel dispenser
             without difficulty as it was mounted too high to reach.
             Violation: The paper towel dispensers in the designated
             accessible restroom is mounted at a noncompliant height
             in violation of the minimum reach range set forth in
             Section 4.2.6 of the ADAAG and Section 308.3 of the
             2010 ADA Standards, whose resolution is readily
             achievable.


                                 MAINTENANCE

      j-     The accessible features of the facility are not maintained,
             creating barriers to access for the Plaintiff, as set forth
             herein, in violation of28 CFR § 36.211.

      17.    The foregoing violations are violations of the 1991 Americans with

Disabilities Act Accessibility Guidelines (ADAAG), and the 2010 Standards for

Accessible Design, as adopted by the U.S. Department of Justice.

      18.    The Plaintiff states that as soon as he encountered and/or observed the

architectural barriers at the subject location he had actual notice that the Defendant

does not intend to comply with the ADA.

      19.    The discriminatory violations described in paragraph 16 are not an

exhaustive list of the Defendant's current barriers to equal access and violations of

the ADA because Plaintiff was unable to access and assess all areas of the subject


                                                                            Page 9 of 14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 10 of 14



premises due to the architectural barriers encountered. A complete list of the

subject location's ADA violations affecting the Plaintiff as a wheelchair user, and

the remedial measures necessary to remove same, will require an on-site inspection

by Plaintiffs representatives pursuant to Federal Rule of Civil Procedure 34. Once

the Plaintiff personally encounters discrimination, as alleged above, or learns of

discriminatory violations through expert findings of personal observation, he has

actual notice that the defendant does not intend to comply with the ADA.

      20.    Plaintiff knows it will be a futile gesture to attempt to patronize the

facility unless he is willing to endure further discrimination, therefore, Plaintiff is

deprived of the meaningful choice of freely patronizing the subject premises when

in contrast the subject premises is readily available to able bodied patrons and the

general public without disabilities.

      21.    To date, the Defendant's barriers to access and other violations of the

ADA still exist and have not been remedied or altered in such a way as to

effectuate compliance with the provisions of the ADA. Plaintiff has reasonable

grounds to believe that he will be subjected to discrimination in violation of the

ADA by Defendant if these violations are not corrected and made compliant.

      22.    By continuing to operate the subject premises with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiffs sense of

isolation and segregation and deprives Plaintiff of the full and equal enjoyment of


                                                                            Page 10 of 14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 11 of 14



the goods, services, facilities, privileges, and accommodations available to able

bodied individuals ofthe general public.

      23.   Defendant is required to remove the existing architectural barriers to

the physically disabled when such removal is readily achievable for its places of

public accommodation that have existed prior to January 26, 1992, 28 CFR

36.304(a); additionally, if there has been an alteration to Defendant's place of

public accommodation since January 26, 1992, then Defendant is required to

ensure to the maximum extent feasible, that the altered portions of the facility are

readily accessible to and usable by individuals with disabilities, including people

who use wheelchairs, 28 CFR 36.402; and finally, ifthe Defendant's facilities were

designed and constructed for first occupancy subsequent to January 26, 1993, as

defined in 28 CFR 36.401, then the Defendant's facilities must be readily

accessible to and useable by individuals with disabilities as defined by the ADA.

To date, Defendant has failed to comply with this mandate.

      24.   Plaintiff is without adequate remedy at law and is suffering irreparable

harm. Considering the balance of hardships between the Plaintiff and Defendant, a

remedy in equity is warranted. Furthermore, the public interest would not be

disserved by a permanent injunction. Plaintiff has been obligated to retain

undersigned counsel for the filing and prosecution of this action and is entitled to

recover attorney's fees, costs and litigation from the Defendant pursuant to 42


                                                                         Page 11 of 14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 12 of 14



U.S.C. § 12205 and 28 CFR 36.505. Plaintiff will be denied full and equal access

to the subject premises, as provided by the ADA unless the injunctive relief

requested herein is granted.

      25.    Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority

to grant Plaintiff injunctive relief; including an Order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA,and closing the subject facilities until the requisite

modifications are completed, and ordering Defendant to fulfill its continuing duty

to maintain the accessible features at the premises in the future as mandated by 28

CFR 36.211.

      WHEREFORE, the Plaintiff demands judgment against Defendant and

requests the following injunctive and declaratory relief:

      A.     That the Court declare that the property owned and
             administered by Defendant is violative ofthe ADA;

      B.     That the Court enter an Order directing Defendant to alter
             its facilities to make them accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III of the ADA;

      C.     That the Court enter an Order directing Defendant,
             pursuant to 28 C.F.R. §36.211, to fulfill its continuing
             duty to maintain its accessible features and equipment so
             that the facility remains accessible to and useable by
             individuals with disabilities to the full extent required by
             Title III ofthe ADA;

      D.     That the Court enter an Order directing Defendant to
                                                                             Page 12 of14
       Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 13 of 14



           implement and carry out effective policies, practices, and
           procedures to maintain the accessible features and
           equipment pursuant to 28 C.F.R. §36.302 and 28 C.F.R.
           §36.211.

      E.   That the Court enter an Order directing Defendant to
           evaluate and neutralize its policies and procedures
           towards persons with disabilities for such reasonable time
           so as to allow them to undertake and complete corrective
           procedures;

     F.    An award of attorneys' fees, costs (including expert
           fees), and litigation expenses pursuant to 42 U.S.C. §
           12205;

      G.   An award of interest upon the original sums of said
           award of attorney's fees, costs (including expert fees),
           and other expenses ofsuit; and

     H.    Such other relief as the Court deems just and proper,
           and/or is allowable under Title III of the Americans with
           Disabilities Act.

     Dated this the /0 day of di,uu                       ,2019.

                              Respectfully submitted,

                              BY: ZALdpi-1  /  1.Z.5W.40-6,‘,"
                                   Bridget M.Ballentine
                                  Counsel for Plaintiff
                                   AL State Bar No.: ASB-3487-G61W


OfCounsel:
Bridget M.Ballentine
2029 Holtville Road
Wetumpka, AL 36092
Telephone:(334)247-3662
Email: Bridget@ballentinelaw.com

                                                                        Page 13 of14
     Case 2:19-cv-00738-SMD Document 1 Filed 09/30/19 Page 14 of 14



DEFENDANT TO BE SERVED:

VEREIT Real Estate, L.P.
c/o CT Corporation System, as Registered Agent
2 North Jackson Street, Ste. 605
Montgomery, AL 36104




                                                                 Page 14 of 14
